Filed 4/29/22 P. v. Jennings CA4/2
See dissenting opinion



                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E078227

 v.                                                                      (Super.Ct.No. RIF110437)

 ALEX JENNINGS III,                                                      OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed.

         James R. Bostwick, Jr., under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
       Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d

436 (Wende) and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

facts, a statement of the case, and requesting this court conduct an independent review of

the record. We have independently reviewed the record for any potential error and find

no arguable issues. We, therefore, affirm.

                            I. PROCEDURAL BACKGROUND

       By felony complaint filed May 15, 2003, the People charged defendant and

appellant, Alex Jennings III, with the infliction of corporal injury resulting in a traumatic

condition upon the victim (Pen. Code, § 273.5, subd. (a), count 1),1 two counts of assault

with a deadly weapon by means of force likely to cause great bodily injury upon two

additional victims (§ 245, subd. (a)(1), counts 2 & 3), willful injury to a child (§ 273a,

subd. (a), count 4), and vandalism (§ 594, subd (b)(2)(A)).

       On March 15, 2004, pursuant to a negotiated disposition, defendant pled guilty to

the count 1 offense. In return, all remaining charges were dismissed, and defendant was

sentenced to probation, a term of which required him to spend 300 days in jail. On

August 8, 2006, defendant admitted violating the terms of his probation.

       On March 12, 2007, the People charged defendant by misdemeanor complaint

with violating his probation in six separate cases, including the instant case, by driving

under the influence of alcohol and drugs (Veh. Code, § 23152, subd. (a), count 1), driving

with a blood-alcohol content of 0.08 percent or more (Veh. Code, § 23152, subd. (b),


       1   All further statutory references are to the Penal Code unless otherwise indicated.

                                              2
count 2), and driving without a valid driver’s license (Veh. Code, § 12500, subd. (a)). On

May 14, 2007, defendant admitted violating his probation in the instant case.

       On November 15, 2021, defendant filed a petition to seal and destroy his arrest

records pursuant to sections 851.91 and 1203.4. Defendant reported that sometime after

January 17, 2020, he was sentenced to 34 years to life for an unnamed offense.

Defendant maintained that the granting of the petition would entitle him to family

visitation while he was imprisoned. A classification committee chrono, dated

December 1, 2017, attached to defendant’s petition, reflected that “a visiting restriction

was added . . . due to arrest dated 2/18/02 for PC273A (A) Cruelty to a Child.” The

reviewing committee removed the noncontact order with minors. Defendant filed a

second petition on November 19, 2021. On November 19, 2021, the court denied the

petition without holding a hearing.

                                      II. DISCUSSION

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done. We recognize that one panel of this court has held that in uncontested

appeals from postjudgment orders, there is no reason to conduct a Wende review of the

record, and such appeals should be dismissed by order. (People v. Scott (2020)

58 Cal.App.5th 1127, 1131-1132, review granted Mar. 17, 2021, S266853 (but see dis.

opn. of Miller, J.); accord People v. Cole (2020) 52 Cal.App.5th 1023, 1028, review

granted Oct. 14, 2020, S264278 [“Wende’s constitutional underpinnings do not apply to

appeals from the denial of postconviction relief.”]; accord People v. Figueras (2021)

61 Cal.App.5th 108, review granted May 12, 2021, S267870.) We respectfully disagree.

                                             3
       We agree with another panel of this court, which has held that in uncontested

appeals from the denial of a section 1170.95 petition, “we can and should independently

review the record on appeal in the interests of justice.” (People v. Gallo (2020)

57 Cal.App.5th 594, 599 (but see dis. opn. of Menetrez, J.); accord People v. Flores

(2020) 54 Cal.App.5th 266, 269 [“[W]hen an appointed counsel files a Wende brief in an

appeal from a summary denial of a section 1170.95 petition, a Court of Appeal is not

required to independently review the entire record, but the court can and should do so in

the interests of justice.”]; see People v. Allison (2020) 55 Cal.App.5th 449, 456 [“[W]e

have the discretion to review the record in the interests of justice.”].) This procedure

provides defendants an added layer of due process while consuming comparatively little

in judicial resources.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the record for potential error and find no arguable issues.

(§ 1203.4, subd. (a)(1) [The court may grant relief under this section in its discretion if

the defendant is not then serving a sentence for any other offense.]; § 851.91 [“A person

who has suffered an arrest that did not result in a conviction may petition the court to

have his or her arrest and related records sealed . . . .”], italics added.)




                                                4
                                  III. DISPOSITION

      The order denying defendant’s petition is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                            McKINSTER
                                                                        J.
I concur:



RAMIREZ
                      P. J.




                                           5
       [People v. Jennings, E078277]

       RAPHAEL, J., Dissenting.

       I would dismiss this appeal as abandoned in a brief unpublished order.

       Defendant and Appellant Alex Jennings is serving an indeterminate term of 34

years to life for attempted murder, a conviction we affirmed in 2013 in case No.

E056095. This uncontested appeal comes from one of the manifold post-conviction

orders that a criminal defendant might obtain.

       That is, Jennings appeals from a minute order denying what the trial court called

“ex parte correspondence” asking to seal and destroy his arrest records from a 2004

conviction for violating Penal Code section 273.5 by inflicting corporal injury on a

victim, resulting in a traumatic condition.

       Jennings’s lawyer could raise no arguments supporting this appeal. The reason for

this presumably is that the Penal Code provisions that Jennings cited authorize the sealing

and destruction of arrest records only where “no accusatory pleading has been filed” or

“no conviction has occurred.” (Pen. Code §§ 851.8, subds. (a), (c), 851.91.) Jennings

was convicted, so the provisions provide no basis for sealing and destroying his arrest

records. (Jennings also cited Pen. Code § 1203, which does not authorize the sealing or

destruction of arrest records.)

       There is no need to review the entire record hunting for issues, as this is not the

“first appeal as of right.” (In re Sade C. (1996) 13 Cal.4th 952, 986). We also should not

generate an opinion for every uncontested, frivolous appeal. We should instead follow



                                                 1
the prevailing rule and dismiss the appeal as abandoned. (See People v. Serrano (2012)

211 Cal.App.4th 496, 504; People v. Scott (2020) 58 Cal.App.5th 1127, 1130-1131.)

       If Jennings raised an argument, we would be required to adjudicate the matter in

an opinion. (See Cal. Const., art. VI, § 14.) But there is no argument before us. The

uncommon motion (or “correspondence”) that Jennings made in trial court illustrates the

hodgepodge of post-judgment appeals that we see, and it should also illustrate that it is

pointless and wasteful to review records and issue opinions in uncontested appeals that

we can see are frivolous. As our Supreme Court has told us: “Nothing is served by

requiring a written opinion when the court does not actually decide any contested issues.”

(Conservatorship of Ben C. (2007) 40 Cal.4th 529, 544.)

       Because we should dismiss this uncontested appeal, I therefore respectfully

dissent.

                                                               RAPHAEL
                                                                                            J.




                                                 2